Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LU (US 20150075959 ) in view of Kurasawa (US 20180095587).
Regarding claim 1 LU teach an electronic device comprising: 
one or more first electrodes (fig. 1E, item 120); 
one or more second electrodes (fig. 1E, item 130) disposed in a direction that is at least different from a direction (fig. 2A) of the one or more first electrodes; 
one or more third electrodes (fig. 1E, item 140); and when viewed from top, disposed between the one or more second electrodes (fig. 1E, item 130) in a direction that is the same as the direction of the one or more second electrodes (fig. 1E);

detect touch information related to an external object, at least based on a change of a capacitance between at least some first electrode of the one or more first electrodes and at least some second electrode of the one or more second electrodes 2D touch is detected according to the self-capacitance method, one of the first electrodes 120 and the second electrodes 130 in the touch elements TS can be set to detect the 2D touch is detected according to the self-capacitance method, one of the first electrodes 120 and the second electrodes 130 in the touch elements TS can be set to detect the 2D touch), and 
detect hovering information related to the external object, at least based on a capacitance related to at least some third electrode of the one or more third electrodes ([0043] Referring to FIG. 2A, in case that the hovering touch elements HV (the third electrodes 140) perform the 3D touch [0043] Referring to FIG. 2A, in case that the hovering touch elements HV (the third electrodes 140) perform the).
LU is silent on a control circuit, wherein the control circuit is configured to detect touch information.
However Kurasawa teach a control circuit ([0032] detection controller 11A), wherein the control circuit is configured to detect touch information ([0038]).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Lu in light of Kurasawa teaching so that it may include a control circuit, wherein the control circuit is configured to detect touch information.
The motivation is to provide improved touch detect and hover detection device.

Regarding claim 2 LU teach wherein the one or more third electrodes are disposed separated by a specified interval from each of the one or more second electrodes (fig. 1B, 1E).

claim 3 LU teach a substrate layer (fig. 5A, S1), wherein the one or more first electrodes support the substrate layer, and the one or more second electrodes and the one or 
more third electrodes are disposed on the substrate layer, or wherein the one or more first electrodes and the one or more second electrodes support the substrate layer and the one or more third electrodes are disposed on the substrate layer (fig. 5A [0059] [0060]).

Regarding claim 4 LU in view of Kurasawa teach wherein the control circuit (Kurasawa: [0032] detection controller 11A) is configured to detect the change of the capacitance between the at least some first electrode and the at least some second electrode while maintaining an impedance in a specified range in the one or more third electrodes (Kurasawa: [0085]). 

Regarding claim 5 LU in view of Kurasawa teach wherein the control circuit (Kurasawa: [0032] detection controller 11A) is configured to detect the change of the capacitance between the at least some first electrode and the at least some second electrode (Kurasawa: [0085]) while applying, to the one or more third electrodes, a second signal of a magnitude that is substantially the same as a magnitude of a first signal applied to the one or more first electrodes or the one or more second electrodes (Kurasawa: [0094] [0096]).
Regarding claim 6 LU in view of Kurasawa teach wherein the control circuit is configured to detect the capacitance (Kurasawa: [0032] detection controller 11A)  

Regarding claim 7 LU in view of Kurasawa teach wherein the control circuit is configured to: measure the change of the capacitance between the at least some first electrode and the at least some second electrode for a first period of a specified time period (Kurasawa: fig. 13, [0106]) and measure the capacitance related to the at least some third electrode for a second period of the specified time period (Kurasawa: fig. 13, [0113]).

Regarding claim 8 LU in view of Kurasawa teach wherein the control circuit is configured to control at least one switch to operate by connecting at least some of a plurality of lines formed by the one or more third electrodes (Kurasawa: fig. 6, fig. 10).

Regarding claim 9 LU in view of Kurasawa teach an electronic device comprising: one or more first electrodes (LU: fig. 1E, 120) included in at least a part of a first node LU: (fig. 1E); 
one or more second electrodes (LU: fig. 1E, 130)  included in at least a part of a second node (LU:fig. 1E); 4Appl. No.: TBD Preliminary Amendment dated: April 1 9, 2021 
one or more third electrodes (LU: fig. 1E, 140)   included in at least a part of the first node or the second node and disposed by being connected to each other (LU:fig. 1E).

Regarding claim 10 LU in view of Kurasawa teach wherein the first node and the second node are disposed on a first layer (LU: fig. 1E, 120, 130), and wherein the one or more third electrodes (LU: fig. 1E, 140)    are connected to each other through at least one bridge included in a second layer that is adjacent to the first layer (LU: fig. 1E, top figure).

Regarding claim 11 LU in view of Kurasawa teach wherein the control circuit (Kurasawa: [0032] detection controller 11A) is configured to determine at least one of proximity to the electronic device, grip of the electronic device, a touch input to the electronic device (Kurasawa :[0038]), or 
occurrence of hovering with respect to the electronic device, based on positions in which the one or more third electrodes are disposed on the electronic device (LU: [0043] Referring to FIG. 2A, in case that the hovering touch elements HV (the third electrodes 140) perform the 3D touch [0043] Referring to FIG. 2A, in case that the hovering touch elements HV (the third electrodes 140) perform the).

Regarding claim 12, the limitations are similar to the limitations of claim 4 so rejected same way.
Regarding claim 13, the limitations are similar to the limitations of claim 5 so rejected same way.
claim 14, the limitations are similar to the limitations of claim 7 so rejected same way.
Regarding claim 15 LU in view of Kurasawa teach wherein the control circuit (Kurasawa: [0032] detection controller 11A)  is configured to independently operate one or more third electrodes included in the first node and one or more third electrodes included in the second node (LU, fig. 1E), by using at least one switch (Kurasawa: fig. 6, fig. 10). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Legros US 20190146606.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625